Title: To Alexander Hamilton from George Washington, 4 March 1783
From: Washington, George
To: Hamilton, Alexander



Newburgh [New York] 4th. Mar: 1783
Dear Sir,

I have received your favor of February  & thank you for the information & observations it has conveyed to me. I shall always think myself obliged by a free communication of sentiments, & have often thought (but suppose I thought wrong as it did not accord with the practice of Congress) that the public interest might be benefitted, if the Commander in Chief of the Army was let more into the political & pecuniary state of our affairs than he is. Enterprises, & the adoption of Military & other arrangements that might be exceedingly proper in some circumstances, would be altogether improper in others. It follows then by fair deduction, that where there is a want of information there must be chance medley; & a man may be upon the brink of a precipice before he is aware of his danger—when a little foreknowledge might enable him to avoid it. But this by the by. The hint contained in your letter, and the knowledge I have derived from the public Gazettes respecting the nonpayment of Taxes contain all the information I have received of the danger that stares us in the face, on acct. of our funds, and so far was I from conceiving that our finances were in so deplorable a state, at this time, that I had imbibed ideas from some source or another, that with the prospect of a loan from Holland we should be able to rub along.
To you, who have seen the danger, to which the Army has been exposed, to a political dissolution for want of subsistence, & the unhappy spirit of licentiousness which it imbibed by becoming in one or two instances its own proveditors, no observations are necessary to evince the fatal tendency of such a measure; but I shall give it as my opinion, that it would at this day be productive of Civil commotions & end in blood. Unhappy situation this! God forbid we should be involved in it.
The predicament in which I stand as Citizen & Soldier, is as critical and delicate as can well be conceived. It has been the subject of many contemplative hours. The sufferings of a complaining army on one hand, and the inability of Congress and tardiness of the States on the other, are the forebodings of evil; & may be productive of events which are more to be depricated than prevented; but I am not without hope, if there is such a disposition shewn as prudence & policy dictates, to do justice, your apprehensions, in case of Peace, are greater than there is cause for. In this however I may be mistaken, if those ideas, which you have been informed are propagated in the Army, should be extensive; the source of which may be easily traced; as the old leven, it is said, for I have no proof of it, is again beginning to work, under the mask of the most perfect dissimulation & apparent cordiallity.
Be these things as they may, I shall pursue the same steady line of conduct which has governed me hitherto; fully convinced that the sensible, and discerning part of the army, cannot be unacquainted (although I never took pains to inform them) of the services I have rendered it, on more occasions than one. This, and pursuing the suggestions of your letter, which I am happy to find conincides with my own practice for several months past, & which was the means of directing the business of the Army into the Channel it now is, leaves me under no great apprehension of its exceeding the bounds of reason & moderation, nothwithstanding the prevailing sentiment in the Army is, that the prospect of compensation for past Services will terminate with the War.
The just claims of the Army ought, and it is to be hoped will, have their weight with every sensible Legislature in the Union, if Congress point to their demands; shew (if the case is so) the reasonableness of them, and the impracticability of complying ⟨with them⟩ without their aid. In any other point of view it would, in my opinion, be impolitic to introduce the Army on the Tapis; lest it should excite jealousy, and bring on its concomitants. The States cannot, surely, be so devoid of common sense, common honesty, & common policy as to refuse their aid on a full, clear, & candid representation of facts from Congress; more especially if these should be enforced by members of their own body; who might demonstrate what the inevitable consequences of failure must lead to.
In my opinion it is a matter worthy of consideration how far an Adjournment of Congress for a few months is advisable. The Delegates in that case, if they are in unison themselves respecting the great defects of their Constitution may represent them fully & boldly to their Constituents. To me, who ⟨know⟩ nothing of the business which is before Congress, nor of the arcanum, it appears that such a measure would tend to promote the public weal; for it is clearly my opinion, unless Congress have powers competent to all general purposes, that the distresses we have encountered, the expences we have incurred, and the blood we have spilt in the course of an Eight years war, will avail us nothing.
The contents of your letter is known only to myself and your prudence will direct what should be done with this. With great esteem and regard I am Dr Sir Yr. Most Obedt. Servt

Go: Washington

